Pee Cubiam.
This case was tried at the Bergen Circuit and resulted in a verdict by the jury in favor of the plaintiff and against defendant Otto Bressem in the sum of $9,500. There was a nonsuit as to East Rutherford. Defendant Bressem has this *586rule to show cause why plaintiff’s verdict should not be set aside.
Defendant says the verdict is against the weight of the evidence. We cannot say that it is. Plaintiff’s case discloses his injury in a collision between the motorcycle which he was riding and a fire truck driven by defendant on his way to a firemen’s convention. The accident occurred at the intersection of Paterson and Boiling Springs avenues in East Rutherford.
The proofs reasonably tended to show that plaintiff was riding his motorcycle in a westerly direction on Paterson avenue and on his righthand side, and as he had almost crossed the intersection of Boiling Springs avenue, the defendant attempted to make' a left turn from Paterson avenue into Boiling Springs avenue, swinging to the westerly part of the intersection without any warning, hitting plaintiff and his motorcycle, smashing the latter and injuring plaintiff severely.
We think it was competent for the jury to find the defendant driver negligent and that the plaintiff was without fault. If the plaintiff’s witnesses are to be believed, the verdict certainly cannot well be said to be against the weight of the evidence. Plaintiff’s witnesses seem to have been for the most part disinterested, and we see no reason why they should not be believed.
Defendant and his witnesses contradict in large part the plaintiff’s ease, but it was a fair jury question, and of course, in such situation the trial judge rightly denied the motion to nonsuit and to direct a verdict for the defendant.
Defendant says that the verdict is excessive. We think it was not. Plaintiff was a young man, twenty-three years old, with good earning power as a carpenter. His future earning power is seriously impaired. His necessary outlay caused by the injury was heavy.
We have examined the complaints respecting the admission and rejection of testimony and find no fault there. We have examined the refusals of requests to charge and also the charge itself in the light of the criticisms, and find no error.
The rule to show cause will be discharged, with costs.